Citation Nr: 0601280	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1954 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for diabetes 
mellitus, to include as due to exposure to Agent Orange.  In 
May 2005, the veteran testified before the Board at a hearing 
that was held via videoconference from the RO.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran did not serve in the Republic of Vietnam 
during service.

3.  The veteran's diabetes mellitus first manifested many 
years after service and is not related to his service or any 
aspect thereof.


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including diabetes mellitus, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

The Board notes that a veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within specified periods.  This includes 
Type II diabetes mellitus (adult onset diabetes), if manifest 
to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2004).  This presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).
As an initial matter, the Board notes that the veteran served 
on active duty from August 1954 to July 1956.  A review of 
his service personnel records reflects that this period 
included service in Germany, but did not include service in 
Vietnam.  In May 2005, the veteran testified that he was 
never in Vietnam during his period of active service.  Thus, 
while the veteran may have been diagnosed with diabetes 
mellitus, he does not have the requisite type of service in 
the Republic of Vietnam as defined by 38 C.F.R. § 3.313(a) 
and § 3.307(a)(6)(iii), and the presumption of exposure to 
herbicides agents under 38 C.F.R. § 3.307 therefore does not 
apply.  

While the veteran acknowledges that his period of active 
service did not include service in Vietnam, he contends that 
his trips to Vietnam delivering ammunition as a merchant 
marine from April 1967 to April 1968 entitle him to service 
connection for diabetes mellitus on a presumptive basis.  The 
Board finds that this contention is without merit.  The Board 
notes that for VA purposes, service in the merchant marines 
is not considered active duty under the statutes and 
regulations governing awards of service connection.  See 
38 C.F.R. § 3.7 (2005).  There are only two exceptions to 
this rule:  where merchant seamen served on blockships in 
support of Operation Mulberry, and where merchant seaman 
served in oceangoing service during the period of armed 
conflict from December 7, 1941 to August 15, 1945, both of 
which are inapplicable in this instance.  Accordingly, even 
assuming arguendo that the veteran did visit Vietnam with the 
merchant marines, the Board finds that his service in the 
merchant marines does not entitle him to presumptive service 
connection for diabetes mellitus.

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, 98 
Stat. 2724, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).

The veteran's service medical records are negative for any 
complaints or findings of diabetes mellitus.  The veteran 
alleges that his diabetes mellitus was first diagnosed in 
1990, and that since that time he has been treated by Gurmukh 
S. Bawa, M.D.  The Board notes that VA made several attempts 
to secure Dr. Bawa's treatment records, but that no response 
from Dr. Bawa was received.  Accordingly, there is no record 
of a diagnosis of diabetes mellitus in the claims folder.

After a thorough review of the evidence of record, the Board 
finds that the evidence does not show that the veteran has 
diabetes mellitus related to active service.  There is no 
post-service medical evidence which indicates that the 
veteran has diabetes mellitus.  As noted above, evidence of a 
current disability is a prerequisite for service connection.  
See Boyer, supra.

The Board has considered the veteran's claims that he has 
diabetes mellitus related service in Vietnam.  However, as 
determined above, the veteran's service in Vietnam does not 
in this case qualify him for service connection.  See 
38 C.F.R. § 3.307.  Further, as a layman, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In the present case, there is no competent medical evidence 
that the veteran currently has diabetes mellitus that has 
been linked to service or to a service-connected disability, 
or that diabetes mellitus manifested within one year of his 
discharge from service.  Even if diabetes mellitus was first 
diagnosed in 1990, that is more than 34 years after his 
separation from service.  No probative, competent medical 
evidence exists of a relationship between any currently 
claimed diabetes mellitus and any alleged continuity of 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1990); Savage v. Gober, 
10 Vet. App. 488 (1997).  The Board concludes that diabetes 
mellitus was not incurred in or aggravated by the veteran's 
service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in November 2003, 
January 2004, and March 2004; a decision in March 2004; and a 
statement of the case in June 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


